DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	1) Claim 5 line 2 recites the limitation "the containment area", has insufficient antecedent basis for this limitation in the claim.  
	2) Claim 10 line 2, the phrase “can be” is deemed indefinite, because it is uncertain whether the limitation that follows is actually part of the claimed subject matter or not.  
	Appropriate correction is required.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 10 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claims recite a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
	Claims 1 and 10 recite a processor which restricts a movement state of a moving body.    MPEP states that:
“A single means claim is a claim that recites a means-plus-function limitation as the only limitation of a claim………..Therefore, single means claims that do not recite a combination cannot invoke section 112(f) or pre-AIA , sixth paragraph.  As such, they are not limited to the structure, material or act disclosed in the specification that performs the claimed function.”    
	Claims 1 and 10 merely recite a processor in a means plus function format, and do not claim a combination or adequate structure within the to perform the functions of the claimed limitation.  Therefore, the recitation of the claim limitation would cover every conceivable means for achieving the stated result, and therefore has been rejected under section 112(a). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The 
Claims 2-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/212,783(‘783) in view of Nakata(USPGPUB 2020/0198620). 
This is a provisional nonstatutory double patenting rejection.
  -- Claim 2 of the present invention, recites essentially the same subject matter as that of claim 1 of ‘783, except for the acquisition unit configured to acquire information on the moving body, and the processing unit instructing the outside of the accommodation area as a destination.  Use of systems which include acquisition units for a moving body is well known.  In related art, Nakata teaches an autonomous driving control device in the form of infrastructure side communication device(310), which communicates with a vehicle(100) so as to acquire information about a 
	With regards to instructing outside the accommodation area as a destination, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the limitation of instructing outside an accommodation area, since this would have been necessary in situations where the accommodation area would have been full, or vehicle authentication is unable to be achieved.  
 ART REJECTION:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakata(USPGPUB 2020/0198620).
  -- In considering claim 1, the claimed subject matter that is met by Nakata includes:
	1) the accommodation area capable of accommodating a moving body is met by the area as that allows the vehicle(100) to move, between the entrance gate(11), and the platform(15) in the infrastructure facility management region(301)(see: figure 3);
	2) the processor which restricts a second movement state which is a moving state of the moving body when exiting from the accommodation area based on a first movement state which is a moving state of the moving body when entering the accommodation area when there is a request to make the moving body exit from the accommodation area is met by the infrastructure management device(330), which manages and controls an infrastructure facility(300)(see: sec[0039]), and wherein the device(330) would constitute a processor since the device(330) receives information from the vehicle and plans parking position of the vehicle corresponding to the vehicle identification code and the movement route from the platform(15), and as well, issues an instruction to the vehicle(see: sec[0145]).  This function would inherently require some form of processing to occur within the device(330).  And wherein the movement to an exit of the facility is prohibited based on a possibility of occurrence of a security problem to reception  of an abnormality(see: sec[0063]).
  -- In considering claim 2, the claimed subject matter that is met by Nakata includes:
	1) the accommodation area capable of accommodating a moving body is met by the area as that allows the vehicle(100) to move, between the entrance gate(11), and the platform(15) in the infrastructure facility management region(301)(see: figure 3);
	2) the determination unit which determines whether to restrict exit of the moving body from the accommodation area based on a first movement state which is a movement state of the moving body when entering the accommodation area and a second movement state which is a movement state of the moving body when exiting from the accommodation area when there is a request to make the moving body exit from the accommodation area is met by the manual mode being established by a driving operation of the user(21) moving the vehicle(100) to a platform(!5) in the infrastructure facility management region(301) based on a driving operation of the user(21)(see: sec[0071]), and wherein the infrastructure facility(300) which determines that some sort of abnormality has occurred, indicated by an instruction for moving out from the parking lot, such that the instruction from the facility(300) to the vehicle(100) is temporarily prohibited(see: sec[0063]); 
	3) the processor which restricts the exit of the moving body from the accommodation area based on a determination result of the determination is met by the infrastructure management device(330), which manages and controls an infrastructure facility(300)(see: sec[0039]), and wherein the device(330) would constitute a processor since the device(330) receives information from the vehicle and plans parking position of the vehicle corresponding to the vehicle identification code and the movement route from the platform(15), 
  -- Claim 3 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) the determination unit determines that the exit of the moving body from the accommodating area is not restricted when the first movement state and the second movement state match is met by the vehicle is identified by recognition and transmits a departure notification to the infrastructure facility(300), and sets the exit gate(12) to be in a state that enables the vehicle to pass therethrough, and invalidates the vehicle to be managed by the infrastructure facility(300)(see: sec[0157]).  As discussed above, the infrastructure facility(300) which determines that some sort of abnormality has occurred, indicated by an instruction for moving out from the parking lot, such that the instruction from the facility(300) to the vehicle(100) is temporarily prohibited(see: sec[0063]).  This means that when the facility(300) does 
  -- Claim 4 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) the first movement state is manual movement based on a user operation, or automatic movement based on control of the accommodation area management device or the moving body is met by the vehicle(100) moving to a platform(15) in the infrastructure facility management region, based on a driving operation of the user(21) of the vehicle(100), which would constitute the manual mode of the vehicle(see: sec[0071]).  And wherein the vehicle being transitioned into autonomous driving control via vehicle control device(210), in accordance with an instruction input from the infrastructure facility(300), when the infrastructure control permitted state is authorized(see: secs[0061-0062]).
  -- Claim 5 recites subject matter that is met as discussed in claim 4 above, as well as:
	1) the determination unit determines to restrict the exit of the moving body from the containment area when the first movement state is the manual movement and the second movement state is the automatic movement based on the control of the accommodation area management device or the moving body is met by the first movement being determined as a driver enters the facility, prior to the authentication and infrastructure control is established, while a person in the vehicle is operating the vehicle(see: secs[0057-0059]).  And wherein after the vehicle is transitioned into autonomous driving control via vehicle control device(210), in accordance with an instruction input from the infrastructure facility(300), and the infrastructure control permitted state is authorized(see: secs[0061-0062]), the facility(300) prohibits the vehicle exit from the facility based on a user being within the vehicle upon a desire to exit the facility(see: sec[0063]).
  -- Claim 6 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) the first movement state is acquired based on a situation of the moving body when entering the accommodation area, or information received from a user of the moving body before the moving body enters the accommodation area is met by the vehicle(100) being moved to a platform(15) in the infrastructure facility management region(301) based on a driving operation of the user of the vehicle(see: sec[0071]).  And wherein, executing an authentication processing with the infrastructure facility, wherein encrypted 
	2) the second movement state is acquired based on information received from the user of the moving body when there is a request to exit is met by the infrastructure control prohibited stat(S1) occurring being prohibited when the vehicle exits the infrastructure facility management region, when it is determined that some sort of abnormality has occurred on the side of the infrastructure facility(300) by an instruction for moving out from the parking lot.  Then the door is not locked or when the user is in the vehicle(thereby being indicative of the vehicle being driven by the user in manual mode), the infrastructure 
  -- Claim 7 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) the communication unit capable of communicating with a terminal device of a user of the moving body is met by the infrastructure side communication device(310) which communicates with the vehicle side communication device(110)(see: sec[0062]);
	2) the processor notifies the terminal device that the exit of the moving body is restricted via the communication unit when the processor restricts the exit of the moving body from the accommodation area is met by the infrastructure management device(330), which manages and controls an infrastructure facility(300)(see: sec[0039]), and wherein the device(330) would constitute a processor since the device(330) receives information from the vehicle and plans parking position of the vehicle corresponding to the vehicle identification code and the movement route from the platform(15), and as well, issues an instruction to the vehicle(see: sec[0145]).  And wherein the movement to an exit of the facility by a vehicle is prohibited 
  -- Claim 8 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) the processor permits the exit of the moving body from the accommodation area when a predetermined condition is satisfied when the processor restricts the exit of the moving body from the accommodation area is met by the infrastructure management device(330) permitting exit of the vehicle from the facility based on authentication code matching which allows the vehicle to pay and exit the facility(see: sec[0142]).
  -- Claim 9 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) the moving body is automatically moved when a predetermined time is elapsed after the moving body enters the accommodation area is met by the infrastructure facility transmitting the loading movement instruction(S926) to the vehicle(see: sec[0097]), such that loading instruction movement to the parking frame(51, figure 3) may be issued at a timing determined while taking the movement of other vehicles into consideration(see: sec[0098]).
-- Claim 10 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the accommodation area is an area in which the moving body can be accommodated by manual movement based on the user operation and automatic movement based on the control of the accommodation area management device or the moving body is met by the facility(300) sending instructions to a vehicle to provide autonomous driving control instructions as to cause the vehicle to park in designated spaced within the parking facility(see: sec[0098]).  Furthermore, the system teaches that a user performs manual operation prior to unloading at platform(15), which therefore shows that manual movement is performed in accommodation area.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARYL C POPE/Primary Examiner, Art Unit 2687